Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Sheldon Pinsky, Ph.D., LICSW,
Petitioner
Vv.
Centers for Medicare and Medicaid Services.
Docket No. C-11-86
Decision No. CR2347

Date: April 6, 2011

DECISION

Petitioner, Dr. Sheldon Pinsky, Licensed Independent Clinical Social Worker (LICSW),
of Minnesota Medical and Rehabilitative Services, LLC, appeals the determination of the
Centers for Medicare and Medicaid Services (CMS) to deny his enrollment application
into the Medicare program as a clinical social worker. Considering it is undisputed that
Petitioner does not possess a master’s or a doctoral degree in social work, as the Social
Security Act (Act) and the implementing regulations require, I affirm CMS’s denial. A
legitimate legal basis exists for CMS to deny Petitioner’s application; accordingly, I grant
CMS’s motion for summary judgment.

I. Background

Petitioner completed a Master of Science degree in Guidance and Personnel Services at
the State University of New York at Albany in 1971. CMS Exhibit (Ex.) 7, at 8.
Petitioner then completed a Ph.D. in Higher Education at Iowa State University in 1978.
Id. at 9. On April 7, 1989, Petitioner obtained his LICSW license in Minnesota. Jd. at 1-
2. There are several social work licenses in Minnesota including the LICSW license.
MINN. STAT. ANN. § 148D.055 subdiv. 5 (2010). At the time Petitioner obtained his
LICSW license, the Minnesota Board of Social Work issued LICSW licenses to
individuals with certain practice experience, “if the board determines that the applicant
has received a master’s degree from an accredited program of social work or doctoral
2

degree in social work; or a master’s or doctoral degree from a graduate program in a
human service discipline as approved by the board.” MINN. STAT. ANN. § 148B.23
subdiv. 1, cl. 4 (1989). The Minnesota Board of Social Work granted Petitioner’s
LICSW license, “based on the determination that [Petitioner’s] MA degree in Guidance
and Personnel Services . . . and [his] PhD in Education . . . was ‘a master’s or doctoral
degree from a graduate program in a human service discipline as approved by the
Board.’” CMS Ex. 3, at 2.

On August 4, 2010, Wisconsin Physician Services (WPS), a CMS contractor, denied
Petitioner’s individual enrollment request into Medicare. CMS Ex. 2. In its denial, WPS
explained that Petitioner did not meet the enrollment conditions to qualify as a clinical
social worker because he lacked a master’s or doctorate degree in social work, pursuant
to 42 C.F.R. § 410.73. Jd. at 1. WPS also stated that Petitioner has “a master’s degree in
guidance and personnel services and a doctoral degree in education.” Jd. Petitioner
subsequently sought reconsideration on August 10, 2010. CMS Ex. 3, at 1. Petitioner
submitted evidence regarding his qualifications and experience in the field of social

work. CMS Exs. 4-5. However, the materials submitted did not indicate that Petitioner
obtained a graduate degree in social work. On October 26, 2010, a Hearing Officer
affirmed the denial of Petitioner’s Medicare enrollment application on the grounds that
Petitioner did not satisfy the regulatory requirements for a clinical social worker. CMS
Ex. 1. The Hearing Officer stated that Petitioner provided “no new information regarding
the required educational documents in order to enroll [Petitioner] into the Medicare
program.” Id. at 1.

On November 4, 2010, Petitioner filed a hearing request to appeal the reconsideration
decision. An Acknowledgment and Pre-Hearing Order was sent to the parties on
November 17, 2010. On December 9, 2010, CMS submitted its Motion for Summary
Judgment, supporting CMS Memorandum (CMS Br.), and ten proposed exhibits.
Petitioner filed numerous submissions consisting of often duplicative evidence and
argument. Petitioner filed these submissions on the following dates: November 4, 2010;
November 30, 2010; December 9, 2010; December 14, 2010; December 28, 2010;
December 30, 2010; January 6, 2011; and January 10, 2011. On January 12, 2011, CMS
moved for the closure of the record and a ruling on its Motion for Summary Judgment.
On January 20, 2011, I issued an Order Closing Record in this case. In the absence of
any objection that would materially affect the outcome in this case,’ I admit into the
record CMS exhibits (CMS Exs.) 1-10 and all documents Petitioner submitted.

'CMS initially raised an objection to Petitioner’s submission of any document “not
submitted to CMS during the enrollment application process or on reconsideration” and
noted that Petitioner failed to follow Civil Remedies Division Procedures with respect to
serving additional materials on CMS at the time of filing. CMS Br. at 7. Because none
of the additional materials submitted by Petitioner alter the outcome of this case, and
because I am deciding this case on summary judgment, I have admitted into the record all
documents Petitioner submitted.
II. Applicable Law and Regulations

A supplier? who wishes to bill Medicare for clinical social worker services must be
enrolled in Medicare to have billing privileges. Specifically, Medicare Part B will pay
for services from clinical social workers who accept Medicare assignment. Act §
1842(b)(18)(A), (C)(iv); 42 C.F.R. § 410.150(b)(18). The Act and the regulations define
a “clinical social worker” as an individual who: (1) possesses a master’s degree or
doctorate in social work; (2) has performed at least two years of supervised clinical work
after receiving the degree; and (3) is licensed, or certified, in the state that the services are
performed. Act § 1861(hh)(1); 42 C.F.R. § 410.73(a).

Ill. Issue

The sole issue in this case is whether Petitioner satisfied the necessary requirements to
enroll into the Medicare program as a clinical social worker.

IV. Discussion

A. Petitioner was ineligible to enroll in the Medicare program as a clinical
social worker because he did not have a master’s degree in social work, as the
statute and regulations require.

In his hearing request and submissions, Petitioner describes his extensive experience as a
clinical social worker in the State of Minnesota and his many credentials, affiliations, and
activities. Petitioner states that he provides services for “patients on Medicaid and every

insurance company in Minnesota” and believes he is entitled to Medicare reimbursement.
P. Letter Dated December 28, 2010. I accept as true, for purposes of summary judgment,
that Petitioner has all of the education and experience that he states in his hearing request
and numerous submissions.

However, Petitioner does not present evidence or assert that he has a master’s or a
doctoral degree in social work as 42 C.F.R. § 410.73(a) requires. To enroll in Medicare
as a clinical social worker, the language of the statute and regulation is plain and clear.
An individual must possess a graduate degree in social work to qualify. Prior
Administrative Law Judge (ALJ) decisions reflect that CMS has consistently denied
Medicare billing privileges to individuals similarly situated to Petitioner. See Vikki
Green, LMSW, DAB CR2318 (2011), Jeanne E. Daly-McIntee, DAB CR2073 (2010),
Elizabeth M. Prokay, DAB CR1860 (2008), Sherry K. Jose, LICSW, DAB CR1750
(2008), Dorothy Rose Hrynyk, DAB CR1444 (2006). Petitioner does not have the
requisite graduate degree in social work, which he does not dispute. Instead, Petitioner
essentially argues that CMS should allow for an exception and grant his enrollment

> Medicare defines “supplier” to mean “a physician or other practitioner, a facility, or
other entity (other than a provider of services) that furnishes items or services.” Act §
1861(d), 42 U.S.C. § 1395x(d).
4

request as a supplier of clinical social worker services because his credentials and
extensive experience as a social worker ensure that Medicare beneficiaries will receive
services from a competent practitioner, as the statute and regulation intend. Petitioner
also argues that, because he has been approved and receives reimbursement for Medicaid,
a State and Federal program, he should also be approved for Medicare reimbursement. P.
Letter Dated January 10, 2011.

However, nothing in the Act or the regulations provides that an individual may qualify to
provide clinical social worker services with education or experience that fails to precisely
satisfy the criteria to participate as a clinical social worker with Medicare. Additionally,
nothing in the Act or the regulations permits the Secretary of the Department of Health
and Human Services (Secretary) to waive the statutory or regulatory qualifying criteria
and allow an individual to participate as a clinical social worker. Congress has not
granted the Secretary any discretion to accept another degree as functionally equivalent to
a master’s or doctorate degree in social work. See McIntee, DAB CR2073 at 4-5; see
also Prokay, DAB CR1860 at 3-4 (holding that the Act does not allow for a “functional
equivalent” exception to the participation criteria and does not permit the Secretary to
waive the statutory qualifying criteria), Rosalyn L. Olian, DAB CR1472 (2006) (rejecting
equivalency argument). Although Petitioner’s degrees in “a human service discipline”
met the requirements for licensure by the Minnesota Board of Social Work in 1989, his
educational background does not satisfy the Medicare requirement that clinical social
workers have a master’s or doctoral degree in social work. Thus, Petitioner does not
satisfy the education requirement for classification as a clinical social worker in the
Medicare program. Act § 1861(hh)(1); 42 C.F.R. § 410.73(a).

Accordingly, the statute and regulations restrict me, and I lack authority to direct CMS to
make any exception. A legitimate legal basis exists for CMS to deny Petitioner’s
enrollment request, and therefore I must affirm the denial.

B. Summary judgment is appropriate in this case

CMS seeks summary disposition in the nature of summary judgment. The Board stated
the standard for summary judgment:

Summary judgment is appropriate when the record shows that there is no
genuine issue as to any material fact, and the moving party is entitled to
judgment as a matter of law. . .. The party moving for summary judgment
bears the initial burden of showing that there are no genuine issues of

material fact for trial and that it is entitled to judgment as a matter of law... .
To defeat an adequately supported summary judgment motion, the non-moving
party may not rely on the denials in its pleadings or briefs, but must furnish
evidence of a dispute concerning a material fact — a fact that, if proven, would
affect the outcome of the case under governing law. . . . In determining
whether there are genuine issues of material fact for trial, the reviewer must
view the evidence in the light most favorable to the non-moving party, drawing
5

all reasonable inferences in that party’s favor.

Senior Rehab. & Skilled Nursing Ctr., DAB No. 2300 at 3 (2010) (citations omitted). An
ALJ’s role in deciding a summary judgment motion differs from its role in resolving a
case after a hearing. The ALJ should not assess credibility or evaluate the weight of
conflicting evidence. Holy Cross Vill. at Notre Dame, Inc, DAB No. 2291 at 5 (2009).
The Board has further stated, “[i]n addition, it is appropriate for the tribunal to consider
whether a rational trier of fact could regard the parties’ presentation as sufficient to meet
their evidentiary burden under the relevant substantive law.” Dumas Nursing and
Rehab., L.P., DAB No. 2347, at 5 (2010).

I have accepted all of Petitioner’s factual assertions as true. In addition, I have drawn all
reasonable inferences in his favor. However, no dispute exists that Petitioner lacks the
requisite graduate degree in social work required for enrollment into the Medicare
program. Accordingly, summary judgment is appropriate, and I grant CMS’s motion.

V. Conclusion

I sustain CMS’s determination to deny Petitioner enrollment into Medicare because
Petitioner does not possess the requisite degree and does not satisfy the statutory and
regulatory requirements. Considering Petitioner has no graduate degree in social work,
CMS had a legitimate legal basis to deny his enrollment application. Accordingly, I grant
CMS’s motion for summary judgment.

/s/
Joseph Grow
Administrative Law Judge

